[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              August 29, 2006
                             No. 05-16793                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 04-00109-CR-T-27-TBM

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


PABLO ANDRES ANGULO HINCAPIE,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (August 29, 2006)

Before TJOFLAT, BIRCH and MARCUS, Circuit Judges.

PER CURIAM:
      Pablo Andres Angulo Hincapie appeals the 135-month sentence imposed by

the district court upon re-sentencing. The record reflects that the district court

properly considered the factors listed in 18 U.S.C. § 3553(a) in determining

Hincapie’s sentence. Accordingly, we AFFIRM.

                                 I. BACKGROUND

      A grand jury charged Hincapie with possession with intent to distribute five

kilograms or more of cocaine while aboard a vessel subject to U.S. jurisdiction, in

violation of 46 Appx. U.S.C. §§ 1903(a), (g), 18 U.S.C. § 2, and 21 U.S.C. §

960(b)(1)(B)(ii), and conspiracy to possess with intent to distribute five kilograms

or more of cocaine while aboard a vessel subject to U.S. jurisdiction, in violation

of 46 Appx. U.S.C. §§ 1903(a), (g), (j), and 21 U.S.C. § 960(b)(1)(B)(ii). Hincapie

had been a crew member on a boat to which the Coast Guard linked 133 bales of

cocaine. The Coast Guard had also found evidence of cocaine on the

crewmembers’ clothing. Hincapie pled guilty to the charges against him.

      Hincapie had a base offense level of 38 because his offense involved 2,692

kilograms of cocaine. See U.S.S.G. § 2D1.1(c)(1) (2003). He received a two-

level reduction under U.S.S.G. § 2D1.1(b)(6) and a three-level reduction under

U.S.S.G. § 3E1.1. With a total offense level of 33 and criminal history category of

I, the applicable guideline range was 135-168 months imprisonment. The district



                                           2
court sentenced Hincapie to 135 months. Hincapie appealed, and we affirmed his

sentence in part, but vacated and remanded for re-sentencing in light of United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

      During the re-sentencing hearing,1 Hincapie indicated that the only issue

before the court was the determination of an appropriate sentence in light of the

§ 3553(a) factors. He argued that, after Booker, the court could consider specific

offender characteristics it had not previously been able to consider in determining

the sentence. He pointed out that (1) he was young, (2) he had a limited education,

(3) he had three daughters, (4) this was his first such offense, (5) he had no prior

record, and (6) he took part in the scheme because he was having financial

problems. He further asserted that, under 18 U.S.C. § 3661, there was no limit to

the information the court could consider regarding his character and conduct.

      The government urged the court to impose a sentence within the guideline

range, and, in light of the nature of the offense, the amount of drugs involved, the

need to sentence the defendant consistently and avoid unwarranted sentencing

disparities, the court should sentence Hincapie to 135 months. The court indicated

that it had reviewed the PSI “consistent with an advisory guideline range, and

consider[ed] the statutory sentencing factors set forth in 3553(a).” R4 at 14. The



      1
          The court relied on the PSI calculations from the original sentencing hearing.

                                                  3
court observed that (1) Hincapie was being “held accountable for over 2600

kilograms of cocaine;” (2) the charged offense was “quite serious”; and (3) a

“lengthy” sentence was “not only required, but appropriate to deter similar

conduct.” Id. at 14-15. The court then sentenced Hincapie to 135 months in

prison.

       On appeal, Hincapie argues that the district court did not appropriately

consider the factors provided in 18 U.S.C. § 3553(a) in determining his sentence.

He also contends that the court failed to consider the factors set out in chapter 5H

of the sentencing guidelines and 18 U.S.C. § 3661.2

                                        II. DISCUSSION

       We review the district court’s interpretation of the guidelines de novo and “a

defendant’s ultimate sentence for reasonableness.” United States v. Williams, 435

F.3d 1350, 1353 (11th Cir. 2006) (per curiam). In imposing a sentence after

Booker, a court must first consult the guidelines and correctly calculate the

guideline range. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (per

curiam). The court must then consider the factors provided in 18 U.S.C. § 3553(a),

which include:

       2
         Although Hincapie invokes 18 U.S.C. § 3661, that statute only provides that “[n]o limitation
shall be placed on the information concerning the background, character and conduct of a person
convicted of an offense which a court of the United States may receive and consider for the purpose
of imposing an appropriate sentence.” In this case, there is no allegation or indication that the court
limited the information Hincapie presented as to these issues.

                                                  4
      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need [for the sentence] to
      reflect the seriousness of the offense, to promote respect for the law,
      and to provide just punishment for the offense; (3) the need for
      deterrence; (4) the need to protect the public; (5) the need to provide
      the defendant with needed educational or vocational training or
      medical care; (6) the kinds of sentences available; (7) the Sentencing
      Guidelines range; (8) pertinent policy statements of the Sentencing
      Commission; (9) the need to avoid unwanted sentencing disparities;
      and (10) the need to provide restitution to victims.

Talley, 431 F.3d at 786 (citing 18 U.S.C. § 3553(a)). The district court need not

explicitly discuss each factor. United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). “[A]cknowledgment by the district court that it has considered the

defendant’s arguments and the factors in section 3553(a) is sufficient under

Booker.” Talley, 431 F.3d at 786.

      Here, the record reflects that the district court properly considered the

§ 3553(a) factors in determining Hincapie’s sentence. The court not only

acknowledged that it had considered the factors, but it also specifically noted its

belief that, in light of the nature of the offense, which it described as “quite

serious,” a lengthy sentence was “appropriate to deter similar conduct.” R4 at 14-

15. Accordingly, we find no error.




                                            5
                               III. CONCLUSION

      Hincapie appeals the 135-month sentence imposed by the district court upon

post-Booker re-sentencing. Because we conclude that the district court properly

considered the § 3553(a) factors in determining Hincapie’s sentence, we AFFIRM.




                                        6